Per Curiam,
These two cases were consolidated and tried as one. The actions were brought to recover damages for injuries to the boy, Alexander H. Thompson, while crossing the street at a public crossing. Several witnesses testified that when the boy started to cross the street he was but eight feet from the track and was in full view of the motorman on the car, and also that the car was then sixty-five to seventy feet distant from the crossing. The question of the negligence of the motorman in not stopping or slacking his car sufficiently to avoid a collision was necessarily submitted to the jury, who found for the plaintiffs. There was no error in the charge and answers.
Judgment affirmed.